Citation Nr: 0940838	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a left upper thigh 
disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from April 1997 to April 2001 
with additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The case was certified to the Board by the Boston, 
Massachusetts RO.

The record reflects that the Veteran requested a Travel Board 
hearing before a Veterans Law Judge but that he subsequently 
cancelled the hearing request.

Following transfer of the claims file to the Board, a copy of 
the Veteran's DD Form 214 and additional service treatment 
records were associated the claims file.  The additional 
service treatment records do not pertain to the issues on 
appeal.  Accordingly, there is no prejudice to the Veteran in 
proceeding with appellate review.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran currently 
has a low back disorder.

2.  There is no competent evidence that the Veteran currently 
has a left upper thigh disorder.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2009).

2.  A left thigh disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 
3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in  September 2005 of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO did not provide the Veteran notice of how 
disability ratings and effective dates are determined, but 
that omission was not prejudicial because the preponderance 
of the evidence is against the claims.  

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims.  The representative has asserted that the Veteran 
should be afforded a VA examination in conjunction with his 
service connection claims for left upper thigh and low back 
disorders.  In particular, the representative alleges that 
the Veteran has reported ongoing pain and suffering from 
injuries allegedly sustained during an in-service automobile 
accident.  The Board finds that an examination is not 
necessary to decide the merits of these claims.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of a 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  A claimant 
must show more than a current disability to trigger the duty 
to assist; there also must be at least some probative 
suggestion of a causal connection between the disability and 
military service.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003). Further, the evidence of this link, or nexus, 
must be competent, i.e., offered by someone with the 
necessary medical training and/or expertise to make this type 
of determination.  Id.

Admittedly, the threshold for the duty to provide an 
examination is rather low. McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claims of entitlement to service 
connection for a left upper thigh disorder and for a low back 
disorder.  The Veteran has been provided with an opportunity 
to submit medical evidence in support of his claims and has 
not complied with the request.  While acknowledging the 
Veteran's own complaints of left upper thigh and low back 
pain, there is no medical evidence of the existence of a 
disorder affecting either anatomical area.  Because the 
Veteran does not meet one of the necessary criteria to 
warrant an examination, the Board has determined that VA is 
not obliged to afford the Veteran a VA examination in 
connection with these claims.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of these adjudications.  Indeed, the appellant has 
not suggested that such an error, prejudicial or otherwise, 
exists. Hence, the case is ready for adjudication.

Factual Background and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

It appears that the Veteran's complete service treatment 
records are not part of the record, despite attempts by the 
RO to obtain this evidence. Given the absence of such 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991). 

The Veteran contends that he has residuals of a left upper 
thigh injury and a low back disorder, due to an in-service 
motor vehicle accident.

The available service treatment records show that in October 
2000, the Veteran underwent an x-ray of this lumbosacral 
spine for complaints of low back pain since a September 2000 
motor vehicle accident.  The x-ray report of the lumbosacral 
spine was normal.  In a December 2000 report of medical 
assessment, the Veteran reported that he suffered from 
chronic back pain.  He attributed the back pain to lifting in 
the motor pool and to a road march.  

In a report of medical history completed prior to discharge 
from active duty service in January 2001, the Veteran 
reported suffering from swollen or painful joints and from 
recurrent back pain.  Physical examination at separation, 
however, revealed that the spine and the lower extremities 
were normal.  Indeed, complaints or treatment pertaining to 
any left upper thigh disorder are not found in the available 
service treatment reports.

Post-service medical records are negative for any evidence of 
either a left thigh or low back disorder.

In his March 2007 VA Form 9, the Veteran submitted a 
description of a motor vehicle accident in service and 
reported that he has suffered with ongoing pain in his left 
thigh and low back since.

In light of the evidence, the Board finds that entitlement to 
service connection for a low back disorder is not warranted.  
The available service treatment records document the 
Veteran's complaints of back pain.  Furthermore, the Board 
notes that the service treatment records indicate that the 
Veteran was involved in a car accident in September 2000.  An 
x-ray taken in October 2000, however, did not reveal any 
lumbosacral abnormality and the January 2001 discharge 
examination revealed a normal spine.  Moreover, the medical 
evidence does not reveal any current low back disability.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In addition, the Board notes that pain 
alone does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  

While the Veteran is competent to report complaints of low 
back pain, pain alone does not in and of itself constitute a 
disability, and the Veteran has not clinically been diagnosed 
with current low back disability.  Moreover, the lack of any 
medical evidence showing a current low back disorder damages 
the appellant's credibility and greatly diminishes the 
probative value of his complaints and the history he 
provides.  Accordingly, service connection for residuals of a 
low back injury is denied.

The Board also finds that service connection for a left upper 
thigh disorder is not warranted.  While the Veteran alleges 
that he injured his left thigh in an automobile accident 
during service, there is no medical evidence of a left thigh 
disorder or of any complaints pertaining to the left thigh.  
The available service treatment records show no complaints, 
findings or treatment for any left thigh disorder.  Moreover, 
the post-service evidence fails to establish any current 
manifestations of a left upper thigh disability.  As noted 
above, the threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer, 3 Vet. App. at 225.  As above, the 
lack of any medical evidence showing a current left thigh 
disorder damages the appellant's credibility and greatly 
diminishes the probative value of his complaints and the 
history he provides.  Accordingly, service connection for a 
left upper thigh disorder is denied.  

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a left upper thigh 
disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


